Case: 1:16-cv-04884 Document #: 144 Filed: 04/10/19 Page 1 of 1 PageID #:2015

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Kim Ammons
                                      Plaintiff,
v.                                                        Case No.: 1:16−cv−04884
                                                          Honorable Young B. Kim
Chicago Board of Education
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 10, 2019:


        MINUTE entry before the Honorable Young B. Kim: Parties' agreed motion in
limine No. 2 [143] is granted. Pursuant to Federal Rule of Evidence 615(a) and 615(b),
Plaintiff and Alison Tingwall may be present in courtroom during the trial. Mailed notice
(ma,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
